PER CURIAM.
This is an appeal from a St. Louis County Circuit Court judgment of $36,994.57 with costs for goods sold and delivered. We affirm.
In reviewing a court-tried case under Buie 73.01, we give due deference to the trial court on the issue of the credibility of witnesses, and we must affirm the judgment unless “there is no substantial evidence to support it, unless it is against the weight of the evidence, unless it erroneously declares the law, or unless it erroneously applies the law.” Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
We have reviewed the pleadings and the trial transcript and conclude that there was substantial evidence to support the judgment. No error of law appears and an extended opinion would have no prece-dential value.
The judgment is affirmed in accordance with Rule 84.16(b).
All Judges concur.